Citation Nr: 0715552	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-38 332A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida



THE ISSUE

Entitlement to reimbursement or payment of unauthorized 
private medical expenses incurred on May 19, 2003.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who is shown by the present record 
to have served on active duty from August 1997 to August 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Medical Center (MC) 
in Tampa, Florida.  

The veteran failed, without apparent cause, to appear for a 
scheduled hearing in September 2005.  Therefore, his request 
for a Board hearing is considered as having been withdrawn.  
38 C.F.R. § 20.704 (2006).


FINDING OF FACT

There was no prior VA authorization for the veteran's private 
medical treatment on May 19, 2003, and the treatment is not 
shown to have been provided as a result of a medical 
emergency.


CONCLUSION OF LAW

VA reimbursement or payment of unauthorized private medical 
expenses incurred on May 19, 2003, is not warranted.  
38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The veteran is 
shown to have been provided VCAA notice concerning his claim.  
The Board notes, however, that there is no indication that 
Congress intended the VCAA to revise the unique, specific 
reimbursement claim provisions of Chapter 17, Title 38 of the 
United States Code (Chapter 17).  See Barger v. Principi, 16 
Vet. App. 132, 138 (2002).  The applicable duties to notify 
and assist have been met in this case.

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by the Department 
of Veterans Affairs, or of any medical services not 
previously authorized including transportation (except 
prosthetic appliances, similar devices, and repairs) may be 
paid on the basis of a claim timely filed, under the 
following circumstances: 
(a) For veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 
(1) For an adjudicated service-
connected disability; 
(2) For nonservice-connected 
disabilities associated with and held 
to be aggravating an adjudicated 
service-connected disability; 
(3) For any disability of a veteran 
who has a total disability permanent 
in nature resulting from a service-
connected disability (does not apply 
outside of the States, Territories, 
and possessions of the United State, 
the District of Columbia, and the 
Commonwealth of Puerto Rico);
(4) For any illness, injury or dental 
condition in the case of a veteran 
who is participating in a 
rehabilitation program under 38 
U.S.C. ch. 31 and who is medically 
determined to be in need of hospital 
care or medical services for any of 
the reasons enumerated in §17.48(j); 
and
(b) In a medical emergency. Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 
(c) When Federal facilities are 
unavailable. VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.
38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2006). 

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  Hayes v. Brown, 6 Vet. App. 
66, 69 (1993); see also Malone v. Gober, 10 Vet. App. 539, 
542 (1997), (citing Cotton v. Brown, 7 Vet. App. 325, 327 
(1995)); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The 
proposed provision a]uthorizes reimbursement of certain 
veterans who have service-connected disabilities, under 
limited circumstances, for reasonable value of hospital care 
or medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that the advice of a VA 
medical employee instructing a veteran to seek treatment at a 
non-VA hospital was not the specific type of authorization 
required for reimbursement of private medical expenses.  See 
Smith v. Derwinski, 2 Vet. App. 378, 379 (1992).

The Court has also held that although a claimant was eligible 
for VA hospital care under 38 U.S.C.A. § 1710, there were no 
provisions under that section to allow for reimbursement of 
medical expenses incurred at a non-VA facility.  Zimick v. 
West, 11 Vet. App. 45, 50 (1998) (citing Malone, 10 Vet. App. 
at 543).  It was also noted that payments from the Federal 
Treasury must be authorized by statute, and that government 
employees may not make obligations which were beyond the 
scope authorized by statute.  Id. (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 424, 110 S. Ct. 2465, 
2471, 110 L. Ed. 2d 387 (1990); 31 U.S.C. 1341(a)).  

In this case, VA records show service connection has been 
established for major depressive disorder without psychotic 
symptoms associated with status post reconstruction and 
reattachment of right ankle joint elements (50 percent), 
status post reconstruction and reattachment of right ankle 
joint elements (20 percent), and compression neuropathy 
involving the peroneal nerve associated with status post 
reconstruction and reattachment of right ankle joint elements 
(20 percent).  A total disability rating was granted 
effective from September 12, 2002.  

Private emergency room (ER) reports dated May 19, 2003, show 
the veteran complained of right ear pain after flying and bug 
bites to the bilateral ankles.  He is shown to have arrived 
at the ER via a car, and was ambulatory upon presentation.  
His case was assessed by ER medical personnel as "Non 
urgent."  Records show he was prescribed medication and 
advised to take "SUDAFED-12 HOUR" before flying.  He was 
discharged to home approximately three and half hours after 
arrival.

A VA medical opinion dated in August 2003 noted the claim for 
payment of reimbursement was disapproved because VA 
facilities were available.  It was the physician's opinion, 
in essence, that an attempt to use available VA facilities 
was reasonable at the time the private medical expenses were 
incurred.

In his notice of disagreement the veteran asserted that the 
treatment received had been for an emergency and stated that 
he had a double ear infection that had gone untreated for 
three days.  He also stated that he had called VA and was 
informed that he would have to go to Tampa for emergency 
treatment, but that they later instructed him to go to the 
nearest emergency room which was the private facility in 
Orlando.  In his September 2004 VA Form 9 he stated he had 
been in Orlando on vacation without a vehicle and that the 
Tampa VA emergency room was two and a half hours away.  He 
also stated that he had been informed the Orlando VA was 
under construction and instructed to go to the private 
emergency room in Orlando.  He reiterated his claim in a 
statement received in May 2006 and expressed dissatisfaction 
with his VA medical care.  

Based upon the evidence of record, the Board finds that at 
the time the non-VA medical treatment was provided in this 
case the veteran had an adjudicated total service-connected 
disability.  VA medical evidence, however, demonstrates that 
Federal facilities were feasibly available to provide the 
necessary care and that the treatment at issue was not 
provided for a medical emergency for which a delay would have 
been hazardous to life or health.  It is also significant to 
note that the May 19, 2003, private emergency room report 
itself indicates the treatment was "Non urgent."  The 
veteran's statements as to a more serious medical incident at 
that time is inconsistent with the available evidence of 
record.  Therefore, the Board finds the claim must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to reimbursement or payment of unauthorized 
private medical expenses incurred on May 19, 2003, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


